ICJ_076_ELSI_GBR_ITA_1989-07-20_JUD_01_ME_01_EN.txt. 83

SEPARATE OPINION OF JUDGE ODA

I have voted in favour of the Judgment because I have concluded that
Italy has not committed any breach either of the 1948 FCN Treaty or
of the 1951 Supplementary Agreement, and that the United States of
America’s claim for compensation, arising from its allegations relating
to such a breach, must accordingly be rejected. However, I came to this
conclusion for reasons which are not entirely the same as those underlying
the Chamber’s Judgment, and feel that it is appropriate for me to state
my personal views.

I

The legal proceedings instituted between 1968 and 1975 before the
Prefect of Palermo and the Italian courts at three different levels (from
the Court of Palermo to the Court of Cassation), that were brought to
challenge the requisition order issued by the Mayor of Palermo on
1 April 1968, were initiated by ELSI or, later, by its trustee in bankruptcy,
but not by Raytheon and Machlett as its shareholders (see Judgment,
paras. 41-43). In those proceedings, it was accordingly that company —
not its shareholders — which alleged that its rights had been breached by
acts of the Italian authorities which had been directed against it.

For all that, the United States Government started, in February 1974, to
negotiate with the Italian Government with a view to obtaining protection
for Raytheon and Machlett (United States corporations) as shareholders,
but not for ELSI (an Italian corporation) (see Judgment, para. 46). The
action of the United States Government in bringing the present case
against the Italian Government before the International Court of Justice
resulted from its espousal of the cause of Raytheon and Machlett, the
shareholders (see United States submissions : Judgment, paras. 10-11). It
did not espouse the cause of ELSI.

II

The very concept of a joint-stock company embodies a distinction
between the corporate entity and the assemblage of shareholders. The
fundamental character of the company, particularly with regard to the
shareholders’ status, was so clearly expounded in the Court’s Judgment
in the case concerning the Barcelona Traction, Light and Power Company,
Limited (New Application) that it is relevant to quote certain passages
from that decision.

72
84

ELETTRONICA SICULA (SEP. OP. ODA)

“41. ...The concept and structure of the company are founded on
and determined by a firm distinction between the separate entity of
the company and that of the shareholder, each with a distinct set of
rights. The separation of property rights as between company and
shareholder is an important manifestation of this distinction. So long
as the company is in existence the shareholder has no right to the
corporate assets.

42. It is a basic characteristic of the corporate structure that the
company alone, through its directors or management acting in its
name, can take action in respect of matters that are of a corporate
character. The underlying justification for this is that, in seeking to
serve its own best interests, the company will serve those of the share-
holder too. Ordinarily, no individual shareholder can take legal
steps, either in the name of the company or in his own name... [T]he
shareholders’ rights in relation to the company and its assets remain
limited, this being, moreover, a corollary of the limited nature of their
liability.

43. ...[A shareholder] is bound to take account of the risk of
reduced dividends, capital depreciation or even loss, resulting from
ordinary commercial hazards or from prejudice caused to the com-
pany by illegal treatment of some kind.

44. Notwithstanding the separate corporate personality, a wrong
done to the company frequently causes prejudice to its shareholders.
But the mere fact that damage is sustained by both company and
shareholder does not imply that both are entitled to claim compensa-
tion. . .[ Njo doubt, the interests of the aggrieved are affected, but not
their rights. Thus whenever a shareholder’s interests are harmed by
an act done to the company, it is to the latter that he must look to
institute appropriate action; for although two separate entities may
have suffered from the same wrong, it is only one entity whose rights
have been infringed.

50. ... It is to rules generally accepted by municipal legal systems
which recognize the limited company whose capital is represented by
shares .. . that international law refers. In referring to such rules, the
Court cannot modify, still less deform them.” (C.J. Reports 1970,
pp. 34, 35 and 37.)

Shareholders’ material rights remain confined to the area of participa-

tion in the disposal of company profits and, in the event of liquidation,
sharing in the residuary property of the company. They may protect those
rights by exercising their formal entitlement to vote at shareholders’ meet-
ings, thus participating in the management and operation of a company.
Indeed, shareholders’ rights in relation to the company and its assets are
limited as a corollary of the shareholders’ limited liability.

73

Italian company law is drafted in accordance with these general prin-
85 ELETTRONICA SICULA (SEP. OP. ODA)

ciples (Italian Civil Code (Codice civile), Arts. 2350 and 2351) as is the
company law of other countries (cf. Federal Republic of Germany : Com-
pany Law (Aktiengesetz), Arts. 12, 58 (4), 271; France: 1966 Law on
Commercial Companies (Loi n° 66-537 du 24 juillet 1966 sur les sociétés
commerciales), Arts. 174, 347, 417; Japan: Commercial Code (Shoho),
Arts. 241, 293, 425; Switzerland: Code of Obligations (Code des
obligations), Arts. 660 and 692).

As the Court explained in 1970, such rights — which have been
described as the “direct rights” (“droits propres”) of shareholders — do
not connote any right of action on behalf of the corporate entity. On the
contrary, they rather constitute rights vis-à-vis that entity. It is in this
latter respect that they are protected under domestic laws. If the company
or its management fail to respect any of those rights, the shareholders
will be entitled to seek certain remedies against the company. Interfer-
ence with those rights by public authorities may likewise be subject to
legal remedy. In other words, shareholders can institute proceedings in
domestic courts if there are violations of their “direct rights” as share-
holders, such as a denial of their right to benefit from the disposal of
company profits or to participate in the shareholders’ meeting. Again, a
pertinent passage may be quoted from the above-mentioned Judgment:

“47, The situation is different if the act complained of is aimed at
the direct rights {droits propres] of the shareholder as such. It is well
known that there are rights which municipal law confers upon the
latter distinct from those of the company, including the right to any
declared dividend, the right to attend and vote at general meetings,
the right to share in the residual assets of the company on liquidation.
Whenever one of his direct rights is infringed, the shareholder has an
independent right of action ... But a distinction must be drawn
between a direct infringement of the shareholder’s rights, and diffi-
culties or financial losses to which he may be exposed as the result
of the situation of the company.” (.C.J. Reports 1970, p. 36.)

However, no infringement of any of these rights has been alleged in con-
nection with the events that occurred in Sicily in 1968.

To look at the matter from a slightly different perspective, the share-
holders may approve a policy at their meetings, and the company will
be responsible for its implementation. While the company will thus be
responsible to its shareholders for any failure in that regard, those
shareholders cannot claim any rights other than vis-a-vis the company.
Accordingly, if it is found that the policy has been thwarted by the
controversial act of a third party, there may be grounds for deeming the
rights of the company to have been infringed — but not the “direct rights”
of the shareholders. It follows that they have no jus standi vis-a-vis the
third party in question.

74
86 ELETTRONICA SICULA (SEP. OP. ODA)

That general principle of law concerning the rights or status of share-
holders, which underlies not only Italian company law but also the com-
pany law of some other civil law countries, may not be altered by any
treaty aimed at the protection of investments unless that treaty contains
some express provision to that end. A question which should therefore be
asked is whether Italy and the United States agreed, by means of the
1948 FCN Treaty or the 1951 Supplementary Agreement, to modify such a
general principle of law or to grant any additional rights to foreign share-
holders. It is difficult to see how an affirmative answer can be given to this
question.

The 1948 FCN Treaty and the 1951 Supplementary Agreement guaran-
tee certain rights to United States companies participating in business in
Italy (and vice versa). These rights, to which the United States refers in
passages of both the Memorial and the Reply that relate to the status of
United States companies, are here set forth in full:

(a) “The ... [United States] ... corporations ... shall enjoy,
throughout [Italy], rights and privileges with respect to organi-
zation of and participation in corporations ... of [Italy] ...”
(Art. ITI (1), first sentence.)

(b) “The... [United States]... corporations ... shall be permitted,
in conformity with the applicable laws and regulations within
[Italy], to organize, control and manage corporations ... of
[Italy] for engaging in commercial, manufacturing, process-
ing... activities.” (Art. III (2), first sentence.)

(c) “(The United States corporations] shall receive, within [Italy],
the most constant protection and security for their . . . property,
and shail enjoy in this respect the full protection and security
required by international law.” (Art. V(1), first sentence.)

(d) “The property of ... [the United States] corporations ... shall
not be taken within [Italy] without due process of law and with-
out the prompt payment of just and effective compensation.”
(Art. V (2), first sentence.)

(d’) “The provisions . . . providing for the payment of compensation
{as referred to in (d) above], shall extend to interests held directly
or indirectly by ... [the United States] corporations ... in
property which is taken within [Italy].” (Protocol, para. 1.)

(e) “The ... [United States] corporations ... shall within [Italy]
receive protection and security with respect to the matters enum-
erated in [(c) and (d) above], upon compliance with the applic-
able laws and regulations, no less than the protection and
security which is or may hereafter be accorded to the ... cor-
porations ... of [Italy] and no less than that which is or may

75
87 ELETTRONICA SICULA (SEP. OP. ODA)

hereafter be accorded to the ... corporations ... of any
third country.” (Art. V (3), first sentence.)

ff} “The... [United States] corporations ... shall be permitted to
acquire, own and dispose of immovable property or interests
therein within [Italy] upon the following terms...” (Art. VII (1).)

(g) “The... [United States] corporations ... shall not be subjected
to arbitrary or discriminatory measures within [Italy] resulting
particularly in: (a) preventing their effective control and man-
agement of enterprises which they have been permitted to estab-
lish or acquire therein; or, (6) impairing their other legally
acquired rights and interests in such enterprises or in the invest-
ments which they have made... [Italy] undertakes not to discri-
minate against ... [United States] corporations ... as to their
obtaining under normal terms the capital, manufacturing pro-
cesses, skills and technology which may be needed for economic
development.” (Supplementary Agreement, Art. I.)

In fact, the granting of these rights to foreign corporations is not unique
to the 1948 Treaty between Italy and the United States, as similar provi-
sions are to be found (albeit with some variations) in the FCN treaties
which the United States concluded successively with other countries in
the post-war period. (The 1948 FCN Treaty with Italy was the second of
such treaties to be concluded by the United States, being preceded by the
treaty with China (1946) and followed by the treaties with Ireland (1950);
Greece, Israel and Denmark (1951); Japan (1953); the Federal Republic
of Germany (1954); Iran (1955); the Netherlands and the Republic of
Korea (1956); and others.)

*

My interpretation of those provisions is rather different from the one
adopted by the Chamber in its Judgment.

Firstly, under Articles III (1) (first sentence) and ITI (2) (first sentence)
of the FCN Treaty, United States nationals (corporations) are guaranteed
the enjoyment of “rights and privileges with respect to organization of and
participation in corporations” of Italy and are given the right to “organize,
control and manage corporations” in Italy (cf., e.g., Denmark-United
States, Arts. VII (2), VIII (1); Japan-United States, Art. VII (1); Fed. Rep. of
Germany-United States, Art. VII (1); Netherlands-United States, Art. VII
(1); etc.). Raytheon and Machlett certainly could, in Italy, “organize, con-
trol and manage” corporations in which they held 100 per cent of the
shares — as in the case of ELSI — but this cannot be taken to mean that
those United States corporations, as shareholders of ELSI, can lay claim
to any rights other than those rights of shareholders guaranteed to them
under Italian law as well as under the general principles of law concerning

76
88 ELETTRONICA SICULA (SEP. OP. ODA)

companies. The rights of Raytheon and Machlett as shareholders of ELSI
remained the same and were not augmented by the FCN Treaty. Those
rights which Raytheon and Machlett could have enjoyed under the
FCN Treaty were not breached by the requisition order, because that
order did not affect the “direct rights” of those United States corpora-
tions, as shareholders of an Italian company, but was directed at the
Italian company of which they remained shareholders.

Secondly, the provisions of Article V (1), (2) and (3) (second sentence)
of the FCN Treaty concerning the property of corporations as well
as paragraph 1 of the Protocol qualifying Article V (2) of the Treaty
(cf., inter alia, Denmark-United States, Art. VI (1), (3), (5) and Protocol,
para. 2; Japan-United States, Art. VI (1), (3), (4) and Protocol, para. 2;
Fed. Rep. of Germany-United States, Art. V (1), (4), (5) and Protocol,
para. 5; Netherlands-United States, Art. VI (1), (4), (5) and Protocol,
para. 6) similarly cannot be seen as entitling the foreign shareholders to
“property” (“beni” in the Italian text), i.c., ownership of the company’s
assets or the company itself, or “interests ...in property” (“diritti ... su
beni” in the Italian text).

Thirdly, the provisions of Article VII (1) of the FCN Treaty (cf.
e.g., Denmark-United States, Art. IX (3), (4), (5); Japan-United States,
Art. IX (2); Fed. Rep. of Germany-United States, Art. IX (2); Netherlands-
United States, Art. IX (2)) cannot be interpreted as granting to foreign
shareholders the right “to acquire, own and dispose of immovable prop-
erty or interests therein” (“beni immobili o ... altri diritti reali” in the
Italian text), which right is made solely available to a company.

Finally, the provisions of Article I of the Supplementary Agreement do
not provide foreign shareholders with any special protection against the
host country. It is the company, but not its shareholders, that is protected
against any “arbitrary or discriminatory” measures by the host country
(cf., inter alia, Denmark-United States, Art. VI (4); Japan-United States,
Art. V (1); Fed. Rep. of Germany-United States, Art. V (3); Netherlands-
United States, Art. VI (3)). In fact, whatever measures were deemed neces-
sary to be taken by virtue of the requisition order of the Mayor of Palermo
on | April 1968, it was ELSI, a company, not Raytheon and Machlett, its
shareholders, that was subjected to the allegedly “arbitrary or discrimina-
tory” measures by the Italian authorities.

Can it be presumed that any of these rights guaranteed to United States
corporations under the 1948 FCN Treaty (which rights the Judgment
extensively expounds in paragraphs 64-135) are relevant to those of
Raytheon and Machlett as shareholders of ELSI? The Treaty guarantees
the right of United States corporations to hold as much as 100 per cent of
the stock of an Italian company. Yet there is no reason to interpret the

77
89 ELETTRONICA SICULA (SEP. OP. ODA)

FCN Treaty as having granted to those nationals or corporations of one
State party that hold shares in a corporation of the other State party any
further rights in addition to those to which the same shareholders would
have been entitled under Italian law as well as under the general prin-
ciples of company law.

ui

The real issue in the present case relates to ELSI as an Italian corpora-
tion controlled by United States corporations (Raytheon and Machlett) or
as an enterprise in Italy in which those United States corporations had a
substantial interest. Ifthe FCN Treaty is to afford protection to the invest-
ments of nationals of one State party in the territory of another State
party, this cannot be done by means of the provisions listed above. There
are, however, certain provisions in the FCN Treaty which are specifically
designed to protect the interests of United States corporations possessing
stock or a substantial interest in an Italian corporation or enterprise or,
more concretely, the interests of Raytheon and Machlett (United States
corporations) as shareholders of ELSI (an Italian company):

(a) “[Italian] [clorporations ... organized or participated in by...
[United States] corporations ... pursuant to the rights and privi-
leges enumerated in this paragraph, and controlled by such...
corporations ... shall be permitted to exercise the functions
for which they are created or organized, in conformity with the
applicable laws and regulations, upon terms no less favorable
than those now or hereafter accorded to corporations ... that
are similarly organized or participated in, and controlled, by...
corporations ... of any third country.” (Art. III (1), second sen-
tence.)

(b) “[Italian] [clorporations . .. controlled by .. . [United States]...
corporations ... and created or organized under the applicable
laws and regulations within [Italy] shall be permitted to engage in
[commercial, manufacturing] activities therein, in conformity
with the applicable laws and regulations, upon terms no less
favorable than those now or hereafter accorded to [Italian]
corporations ... controlled by ... [Italian] corporations ...”
(Art. ITI (2), second sentence.)

(c) “[Iln all matters relating to the taking of privately owned enter-
prises into public ownership and the placing of such enterprises
under public control, [Italian] enterprises in which ... [United
States] corporations ... have a substantial interest shall be ac-
corded, within [Italy], treatment no less favorable than that which
is or may hereafter be accorded to similar enterprises in which...
[Italian] corporations . .. have a substantial interest, and no less
favorable than that which is or may hereafter be accorded to simi-

78
90 ELETTRONICA SICULA (SEP. OP. ODA)

lar enterprises in which ... [any third country’s] corpora-
tions. . .have a substantial interest.” (Art. V (3), second sentence.)

Such provisions are not unique to this FCN Treaty but are also found
in others (cf. Denmark-United States, Arts. VI (5), VIII (2); Japan-
United States, Arts. VI (4), VII (1), (4); Fed. Rep. of Germany- United States,
Arts. V (5), VII (1), (4); Netherlands-United States, Arts. VI (5), VII (1),
(4); etc.).

Article IEI (1) provides in casuthat the Italian company (ELSI) that was
“organized or participated in” and “controlled” by United States corpora-
tions (Raytheon and Machlett) was to be permitted to exercise the func-
tions for which it was created or organized upon terms no less favourable
than those accorded to corporations that were “organized or participated
in” and “controlled” by corporations of any third country.

Article III (2) provides in casuthat the Italian company (ELSI) that was
“controlled” by United States corporations (Raytheon and Machlett) was
to be permitted to engage in commercial, manufacturing or other activities
in Italy in conformity with the applicable laws and regulations upon terms
no less favourable than those accorded to Italian corporations controlled
by Italians.

Article V (3) provides that in all matters relating to the taking of pri-
vately owned enterprises into public ownership and the placing of such
enterprises under public control, an enterprise in Italy (ELSI), in which
United States corporations (Raytheon and Machlett) had a substantial in-
terest, was to be accorded treatment no less favourable than that accorded
to those enterprises in which Italian corporations or any third country’s
corporations had a substantial interest.

These three provisions are extraordinary provisions, intended to ensure
that a firm such as ELSI can still be protected in Italy by the Treaty,
despite the fact that it is an Italian company operating in that country.
Yet they were ignored by both Parties in the proceedings and the Judg-
ment contains scarcely any reference to them.

*

It is a great privilege to be able to engage in business in a country other
than one’s own. By being permitted to undertake commercial or manu-
facturing activities or transactions through businesses incorporated
in another country, nationals of a foreign country will obtain further
benefits. Yet these local companies, as legal entities of that country,
are subject to local laws and regulations; so that foreigners may have to

79
91 ELETTRONICA SICULA (SEP. OP. ODA)

accept a number of restrictions in return for the advantages of doing
business through such local companies.

The Italy-United States FCN Treaty, like some other FCN treaties as
mentioned above, nonetheless guarantees security to local companies in
which nationals of the other State party have invested, inasmuch as it pro-
vides that they must, by virtue of Article III (1) (second sentence), be given
treatment no less favourable than that afforded to local companies
“organized or participated in” and “controlled” by third-country com-
panies while, by virtue of Article III (2) (second sentence), they are to be
given treatment no less favourable than that afforded to local companies
“controlled” by local nationals.

Moreover, in matters relating to the “taking of ... enterprises into
public ownership and the placing of ... [them] under public control”
(Art. V (3), second sentence), that Treaty also guarantees special protec-
tion to enterprises in which the corporations of the other State party
have a substantial interest. In this respect I would like to point out, as a
supplementary explanation, that the verb “take”, as expressed by “espro-
priare” in the Italian text, is rendered in the 1956 FCN Treaty between
the Federal Republic of Germany and the United States by the German
verb “enteignen”, which militates against the acceptance of an interpreta-
tion of the requisition order of the Mayor of Palermo as amounting to a
“taking” of property.

Such local companies or enterprises have dual characteristics in that
they are both local corporations or enterprises and, at the same time, cor-
porations specifically controlled by nationals (corporations) of the other
State party to the FCN Treaty or enterprises in which those nationals (cor-
porations) have a substantial interest. In view of these characteristics, the
State party under whose law the company in question is incorporated is
responsible to the other State party for guaranteeing that company’s right
to exercise the functions for which it was created, on the basis of the most-
favoured-nation treatment, or to engage in its business transactions, on
the basis of the national treatment; and the State party on whose territory
the enterprise is located is responsible to the other State party for afford-
ing special protection to that enterprise in the event of its being placed
under public control.

One could well be led to wonder whether a foreign country (the United
States) whose nationals practically controlled the corporation (ELSI) of
the host country (Italy) or had a substantial interest in the enterprise
(ELS]) in that host country could in fact espouse the cause of that com-

80
92 ELETTRONICA SICULA (SEP. OP. ODA)

pany in a dispute with the latter country. This question brings one up
against a paradox.

However, I believe that, by availing itself of Article III (1) (second
sentence), Article III (2) (second sentence) and Article V (3) (second
sentence) of the 1948 FCN Treaty (which provisions, as I repeat, are
not unique to this Treaty), the United States could properly have espoused
the cause of ELSI, an Italian company, against the Italian Government.
This is why J have referred to these provisions of the FCN Treaty as “extra-
ordinary” and why I believe that the complaint against Italy should have
been presented to the Court only in reliance on those provisions which
alone protect the interests of United States nationals (Raytheon and
Machlett), as shareholders, albeit in an indirect way. The United States
failed, however, to frame its Application along those lines, while non-
relevant provisions were repeatedly invoked.

To recapitulate, ELSI (an Italian company) and, later, its trustee in
bankruptcy, brought municipal legal proceedings to challenge the requisi-
tion order of the Mayor of Palermo. It took its case to the highest court in
Italy and is accordingly considered to have exhausted all available muni-
cipal remedies. Thus the United States could have espoused the cause of
ELSI on the grounds of “denial of justice” if the judgment of the domestic
court of Italy at the highest level had been found to be “manifestly unjust”
in its application of the FCN Treaty.

Neither ELSI, nor its trustee in bankruptcy acting on its behalf, so much
as invoked the FCN Treaty in those municipal proceedings. (The asser-
tion that the FCN Treaty is non-self-executing could not have been used
by ELSI as an excuse for failure to invoke it before the municipal courts of
Italy, since enabling legislation had been enacted in that country.) Nor has
evidence been brought by the Applicant to show that, as a consequence of
the requisition order of 1 April 1968, ELSI received less favourable treat-
ment than any other Italian corporation controlled by nationals of any
third country in exercising its functions, or less favourable treatment than
that afforded any Italian corporation controlled by Italians; again, sup-
posing that the present case relates to an enterprise placed under public
control, no evidence has been brought to show that ELSI was accorded
less favourable treatment than any other enterprise.

IV

In conclusion, it appears to me that some arguments employed in this
case which has been brought to the Court by the Applicant in an espousal
of the cause of Raytheon and Machlett are, unfortunately, based upon a
misconception of the provisions of the 1948 FCN Treaty.

Even if the present proceedings had been brought in an espousal of

81
93 ELETTRONICA SICULA (SEP. OP. ODA)
ELSI’s cause, by applying the proper provisions which guaranteed ELSI
the most-favoured-nation treatment or national treatment, the Applicant

would have had to provide sufficient evidence to show that ELSI had
been denied justice in the Italian courts. It has failed to do so.

(Signed) Shigeru ODA.

82
